UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6069



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICHARD M. PATTERSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-97-60)


Submitted:   March 6, 2003                 Decided:   March 17, 2003


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard M. Patterson, Appellant Pro Se. Michael Edward Rich, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Richard M. Patterson appeals the district court’s orders

denying   his   request     for   “a   transcript       of   the   return    of   the

indictment hearing” and of a “transcript of the grand jury” and

motion to reconsider. We have reviewed the record and the district

court’s orders find no reversible error. Accordingly, we affirm on

the   reasoning   of    the   district       court.     See   United    States     v.

Patterson, No. CR-97-60 (E.D. Va. Oct. 11, 2002; Nov. 6, 2002).                   We

also note that to the extent that Patterson seeks a transcript of

sealed grand jury testimony, he has failed to demonstrate the

“strong   showing      of   particularized      need”    necessary     to   justify

disclosure under Fed. R. Crim. P. 6(e)(3).               United States v. Sells

Eng’g, Inc., 463 U.S. 418, 443 (1983).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                            AFFIRMED




                                         2